
	
		II
		110th CONGRESS
		1st Session
		S. 1552
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property to the Alaska Railroad
		  Corporation.
	
	
		1.Conveyance of GSA Fleet
			 Management Center to Alaska Railroad Corporation
			(a)In
			 GeneralSubject to the requirements of this section, the
			 Administrator of General Services shall convey, not later than 2 years after
			 the date of enactment of this Act, by quitclaim deed, to the Alaska Railroad
			 Corporation, an entity of the State of Alaska (in this section referred to as
			 the Corporation), all right, title, and interest of the United
			 States in and to the parcel of real property described in subsection (b), known
			 as the GSA Fleet Management Center.
			(b)GSA Fleet
			 Management CenterThe parcel to be conveyed under subsection (a)
			 is the parcel located at the intersection of 2nd Avenue and Christensen Avenue
			 in Anchorage, Alaska, consisting of approximately 78,000 square feet of land
			 and the improvements thereon.
			(c)Consideration
				(1)In
			 generalAs consideration for the parcel to be conveyed under
			 subsection (a), the Administrator shall require the Corporation to—
					(A)convey
			 replacement property in accordance with paragraph (2); or
					(B)pay the purchase
			 price for the parcel in accordance with paragraph (3).
					(2)Replacement
			 propertyIf the Administrator requires the Corporation to provide
			 consideration under paragraph (1)(A), the Corporation shall—
					(A)convey, and pay
			 the cost of conveying, to the United States, acting by and through the
			 Administrator, fee simple title to real property, including a building, that
			 the Administrator determines to be suitable as a replacement facility for the
			 parcel to be conveyed under subsection (a); and
					(B)provide such
			 other consideration as the Administrator and the Corporation may agree,
			 including payment of the costs of relocating the occupants vacating the parcel
			 to be conveyed under subsection (a).
					(3)Purchase
			 priceIf the Administrator requires the Corporation to provide
			 consideration under paragraph (1)(B), the Corporation shall pay to the
			 Administrator the fair market value of the parcel to be conveyed under
			 subsection (a) based on its highest and best use as determined by an
			 independent appraisal commissioned by the Administrator and paid for by the
			 Corporation.
				(d)AppraisalIn
			 the case of an appraisal under subsection (c)(3)—
				(1)the appraisal
			 shall be performed by an appraiser mutually acceptable to the Administrator and
			 the Corporation; and
				(2)the assumptions,
			 scope of work, and other terms and conditions related to the appraisal
			 assignment shall be mutually acceptable to the Administrator and the
			 Corporation.
				(e)Proceeds
				(1)DepositAny
			 proceeds received under subsection (c) shall be paid into the Federal Buildings
			 Fund established under section 592 of title 40, United States Code.
				(2)ExpenditureAmounts
			 paid into the Federal Buildings Fund under paragraph (1) shall be available to
			 the Administrator upon deposit for expenditure for any lawful purpose
			 consistent with existing authorities granted to the Administrator; except that
			 the Administrator shall provide to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate 30 days advance written notice of any
			 expenditure of the proceeds.
				(f)Additional
			 Terms and ConditionsThe Administrator may require such
			 additional terms and conditions to the conveyance under subsection (a) as the
			 Administrator considers appropriate to protect the interests of the United
			 States.
			(g)Description of
			 Property and SurveyThe exact acreage and legal description of
			 the parcels to be conveyed under subsections (a) and (c)(2) shall be determined
			 by surveys satisfactory to the Administrator and the Corporation.
			
